Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claims 22-25 be found allowable, claims 26-29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. In this instance, claims 26-29 are duplicates of claims 22-25, respectively.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 17-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 9707875).
Claim 17- Abe discloses a portion of a ventilated seat comprising: 
a cushion (10) including a first side (fig. 2) having a cavity (10A) therein, a second side (fig. 6), and an air channel (15A) extending from the second side to the cavity (fig. 6); and 


Claims 18-19 – Abe discloses the portion of the ventilated seat defined in Claim 17, wherein the cover layer (2) has a plurality of air distribution holes (col. 5: 4-6) extending therethrough, and wherein the spacer (20) includes a plurality of sidewalls (25A) that extend between the pair of end walls (fig. 4) to define a plurality of air passages (1B) that provide communication between the air channel (15A) and the plurality of air distribution holes (fig. 2, 5-6); wherein the plurality of air passages (1B) respectively provide communication between the air channel (15A) and the plurality of air distribution holes (col. 5: 39-40, col. 4: 65-67, col. 5: 1-7).  
Claim 20, 21- Abe discloses the portion of the ventilated seat defined in Claim 18, wherein the cushion (10) includes a plurality of projections (steps 11-12, protrusion 16), and wherein the insert (2, 20) includes a plurality of openings (21, 22, 26) that receive the projections (fig. 4-6).  

Claims 22-23 – Abe discloses the portion of the ventilated seat defined in Claim 17, wherein the cover layer (2) has a plurality of air distribution holes (col. 5: 4-6) 
Claim 24, 25- Abe discloses the portion of the ventilated seat defined in Claim 22, wherein the cushion (10) includes a plurality of projections (steps 11-12, protrusion 230), and wherein the insert (2, 20, 220) includes a plurality of openings (21, 22, 220B) that receive the projections (fig. 4-6, 12-13).  

Claims 26-27 – Abe discloses the portion of the ventilated seat defined in Claim 17, wherein the cover layer (2) has a plurality of air distribution holes (col. 5: 4-6) extending therethrough, and wherein a plurality of spacers (20, 220) is disposed between the cushion and the cover layer (fig. 11), each of the plurality of spacers (20, 220) including a plurality of sidewalls (25A, 221) that extend between a pair of end walls (fig. 4, 12, col. 11: 16-21) to define a plurality of air passages (1B, 221) that provide communication between the air channel (15A/211) and the plurality of air distribution holes (fig. 2, 5-6, col. 10: 45-50); wherein the plurality of air passages (1B, 221) respectively provide communication between the air channel (15A/211) and the plurality of air distribution holes (col. 5: 39-40, col. 4: 65-67, col. 5: 1-7).  


Claim 30, 31- Abe discloses the portion of the ventilated seat defined in Claim 17, wherein the cushion (10) includes a plurality of projections (steps 11-12, protrusion 16), and wherein the insert (2, 20) includes a plurality of openings (21, 22, 26) that receive the projections (fig. 4-6).  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636